Title: To George Washington from Clement Biddle, 29 January 1785
From: Biddle, Clement
To: Washington, George

 

Dear General
Philad[elphi]a Janry 29. 1785

I just met with a Sloop going immediately for Potowmack by which I have time to send the Two bags of Grass seed received from mr Boudinot which the Captain has promised to deliver if possible at Mount Vernon otherwise to mr Thompson at Colchester.
The other kind of Grass seed I could not yet procure tho’ I have applied to every person in Town who collects those Articles & to several farmers. I have the honor to be with great respect Your Excellencys Mo: Obedt & very humle servt

Clement Biddle

